ATTACHMENT TO ADVISORY ACTION
It is noted that new amendments to claim 26 filed 02/24/21 were not properly indicated. The text of any added subject matter must be shown by underlining the added text. See MPEP 714(I)C.(B).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice. 
The amendment is not being entered followed by the reasons:
Applicant's arguments filed 02/24/21 have been fully considered but they have not been entered. Specifically, the amendment to claim 26 to recite “each of the 10 to 15 layers of super-aligned carbon nanotube film is a free-standing film” raises new issues that under 35 USC 112(a) and would require further consideration and search. While there is support in the originally filed specification to recite that the overall super-aligned carbon nanotube film is a free-standing film, there is no support to recite each of the layers is a free-standing film.
Even if there were support for such an amendment, the claim would be subjected to restriction by original presentation. 
It is noted that even if the amendment were entered, the claim 26 would not be allowable over the prior art of record for the following reasons:
Applicant argues that the carbon nanotube film 118 produced by the apparatus in Liu is supported by the supporting element 134. The final product obtained by the apparatus is the carbon nanotube film 118 and the supporting element 134, and the carbon nanotube film is on the supporting element 134; rather than a super-aligned carbon nanotube film alone or plurality thereof.
However, although Liu uses a supporting element 134, this does not mean that the carbon nanotube film itself or the layers that comprise the film themselves are not free-standing. It appears the supporting element 134 is only a support used to manufacture the film and not a part of the film itself. Given that Liu teaches layers of super-aligned carbon nanotube films identical to that presently claimed, it is clear that each of the 10 to 15 layers in the super-aligned carbon nanotube film would inherently be free-standing, absent evidence to the contrary.
It is further noted that if the amendment were entered, claim 1 would be allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787